Citation Nr: 1106234	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  02-15 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for lumbosacral strain.

3.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, L.L.K.


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974 to January 1975 and 
from August 1978 to May 1981.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a January 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for PTSD, fibromyalgia, and a 
bilateral ankle condition, and declined to reopen a claim for a 
lumbar spine condition.  In April 2005, the Board reopened the 
claim for a lumbar spine condition and remanded all the issues 
for further development.  In an April 2008 decision, the RO 
granted service connection for fibromyalgia and a right ankle 
disability.  As this represents a complete grant of the benefits 
sought on appeal, those claims are not currently before the 
Board. 

The Veteran and an acquaintance presented testimony at a Board 
hearing before the undersigned Veterans Law Judge in September 
2003.  A transcript of the hearing is associated with the 
Veteran's claim folder.

The Board remanded the claim again in April 2009 and is satisfied 
that there has been substantial compliance with the remand 
directives and the Board may proceed with review of the issue 
decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of service connection for PTSD and for lumbosacral 
strain are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left ankle disability did not begin during service 
and is not shown by competent medical evidence to be causally 
related to any incident of service, to include as secondary to 
his service-connected right ankle disability.  


CONCLUSION OF LAW

The criteria for service connection for a left ankle disability 
are not met.  38 U.S.C.A. §§ 1110, 1112, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim decided herein, the RO provided the 
appellant pre-adjudication notice by letters dated in April 2000.  
Complete notice was sent in June 2005 and March 2006, and the 
claim was readjudicated in a June 2010 supplemental statement of 
the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issue decided herein have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Service Connection for Left Ankle Disability

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110.  That an injury or disease occurred in service 
is not enough; there must be a chronic disability resulting from 
that injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Secondary service connection on 
the basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of a 
non-service- connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b) 
,7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan, 451 F.3d at 
1337; Barr, 21 Vet. App. at 310 ("Board may not reject as not 
credible any uncorroborated statements merely because the 
contemporaneous medical evidence is silent as to complaints or 
treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran is seeking service connection for a left ankle 
disability, which he contends results from a vehicle accident in 
service.  Alternatively, he alleges that the left ankle 
disability arises from his efforts to compensate for his service-
connected right ankle disability.  Service treatment records 
reflect that the Veteran twisted his right ankle in August 1978.  
He injured his right ankle again while playing softball in June 
1980.  The injury was initially thought to be a sprain, but x-
rays later revealed a spiral fracture of the proximal fibula.  
The Veteran was in a motor vehicle accident in January 1980, in 
which he struck his head and complained of neck pain.  In 
February 1980, he had complaints of pain and swelling in the left 
thigh, which was diagnosed as inflammation with no known 
etiology.  There are no records of any injuries, complaints, or 
diagnoses of the left ankle in service.  During his separation 
physical examination in April 1981, the Veteran reported 
musculoskeletal problems including polyarthralgias of his hands, 
elbows, and shoulders bilaterally, and a history of fracture of 
the right ankle.  He did not identify any prior or current left 
ankle problems, and no left ankle disorders were found on 
objective examination.  

During his September 2003 Board hearing, the Veteran testified 
that his VA physician had told him he had arthritis due to trauma 
in his left ankle.  The claims file contains a treatment note 
dated in September 2003, in which the examiner notes a history of 
bilateral ankle pain and left lower extremity trauma.  She does 
not indicate that she had reviewed the record, and she does not 
identify any pathology relating to the Veteran's left ankle on 
examination.  

The Veteran was afforded a VA examination of his ankles in 
February 2008, in which osteoarthritis was diagnosed.  The 
examiner reviewed the record and noted the Veteran's history of 
right ankle injuries in service.  On examination, there was no 
edema, swelling, heat, redness, Achilles tenderness, or 
nodularity.  The Veteran exhibited an extreme reaction to any 
palpation of the ankles, but he was able to walk without 
complaint of pain.  X-rays revealed a small osseous fragment 
adjacent to the medial malleolus bilaterally, which the examiner 
opined may represent early degenerative change or the residuals 
of prior trauma.  As there is no evidence of any prior trauma to 
the left ankle, the examiner diagnosed osteoarthritis of the left 
ankle with a stable joint, and he opined that this condition is 
not related to service.  He found no evidence of gait or stance 
changes or of trauma to the left ankle as a result the Veteran's 
right ankle disability.  

After carefully reviewing the relevant evidence, the Board 
concludes that service connection is not warranted for the 
Veteran's left ankle disability on either a direct or secondary 
basis.  There is no evidence of a left ankle disorder manifesting 
in service or for many years thereafter.  Although the record 
does substantiate that the Veteran was in a car accident in 
January 1980, there is no medical evidence that his left foot or 
ankle was injured at that time.  The Board acknowledges that, 
while there is no documented medical treatment for a left ankle 
disorder prior to the initiation of this claim, the Veteran is 
competent to describe the symptoms he has experienced which are 
capable of lay observation.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  The Board cannot reject, or find 
nonprobative, lay evidence simply because it is not accompanied 
by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1337.  
In this case, however, the Veteran's testimony fails to establish 
that his symptoms have continued since service.  He did not 
complain of a left ankle disorder during his separation physical 
examination, and no left ankle disability was noted on objective 
examination.  In addition, the Veteran does not report continuous 
symptomatology associated with his left ankle since service.  

The Board has weighed the Veteran's lay statements as to 
continuity of symptomatology in his left ankle and finds the 
current recollections and statements made in connection with a 
claim for VA compensation benefits to be of lesser probative 
value than the more contemporaneous in-service history and 
findings at service separation.  For these reasons, the Board 
finds that the weight of the lay and medical evidence is against 
a finding of continuity of symptoms since service separation.  

As to the Veteran's contention that his current left ankle 
arthritis is caused by his right ankle disability, the Board 
notes that the VA examiner found no evidence of such a 
relationship.  While the Veteran is competent to describe the 
symptoms he has experienced that are capable of lay observation, 
as a lay person he is not competent to identify a causal 
connection between two separate disabilities.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  


In summary, there is no competent evidence establishing that the 
Veteran's left ankle disability is causally related to any 
incident of service, to include his service-connected right ankle 
disability.  Accordingly, the claim must be denied.  


ORDER

Service connection for a left ankle disability is denied.  


REMAND

Unfortunately, another remand is required in this case.  The 
Veteran is seeking service connection for a lumbosacral 
disability which he contends results from an injury he suffered 
during his Navy ROTC "summer cruise" in 1976.  He has submitted 
a number of statements from friends who knew him before and after 
the cruise and who aver that his back was severely injured upon 
his return.  The Veteran was afforded a VA examination of his 
back in which the examiner stated that "there is no evidence" 
that the Veteran's back pain began during active duty and "his 
record clearly shows" that his pain had its onset in 1998.  The 
Veteran is competent to describe the symptoms he has experienced.  
See Charles, 16 Vet. App. at 374.  His lay statements in this 
regard may not be disregarded simply because there is no 
contemporaneous medical evidence.  Buchanan, 451 F.3d at 1337.  
The examiner's statements suggest that he has not given any 
consideration to the Veteran's and his friends' account of his 
symptoms in service and during ROTC, and his opinion is therefore 
in adequate.  Once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, VA must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr, 21 Vet. App. at 311.  Accordingly, a 
remand is required to afford the Veteran another examination.  

The Veteran is also seeking service connection for PTSD, which he 
contends results from verbal abuse, assaults, and intimidation he 
endured during his tenure at the United States Coast Guard 
Academy (USCGA) from 1974 to 1975.  In support of his claim, he 
has submitted statements from fellow service members and from his 
father, who attest that they knew of the harassment he faced.  
Pursuant to the Board's remand instructions, the RO contacted the 
USCGA and attempted to locate any records pertaining to the 
Veteran that might substantiate his alleged stressors.  The USCGA 
responded that it had no such records and suggested that an 
inquiry be made to the National Personnel Records Center (NPRC).  
It does not appear from the record that any further attempts were 
made to locate those records.  On remand, another attempt should 
be made to locate relevant records.  

Finally, the Veteran recently submitted evidence to the Board 
which has not been evaluated by the RO and for which no waiver of 
RO consideration has been provided.  Therefore, a remand is 
required so that the RO may evaluate the new evidence and issue a 
supplemental statement of the case.  38 C.F.R. §§ 19.37, 20.1304.

Accordingly, the case is REMANDED for the following action:

1.	Contact the NPRC and request any records 
pertaining to the Veteran's attendance at 
the USCGA for the period from June 1974 to 
January 1975.  Any records found should be 
associated with the claims folder.  If a 
negative response is received, it should 
be noted in the record.  

2.	Schedule the Veteran for an appropriate VA 
examination to determine the nature and 
likely etiology of his claimed back 
disability.  The claims file must be made 
available to the examiner for review.  The 
examiner should conduct a thorough 
examination and describe any pathology 
found.  Based on the examination and 
review of the record, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any 
diagnosed back disorder is causally 
related to the Veteran's service.  
A complete rationale is requested for 
any opinion provided.  The examiner 
should address any evidence of record 
that is favorable to the Veteran's claim, 
to include lay statements describing the 
onset and extent of his claimed back 
disability.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.

3.	Thereafter, readjudicate the issues on 
appeal in consideration of all of the 
evidence in the record, including any 
newly-received statements for which a 
waiver of RO consideration has not been 
supplied, and issue a supplemental 
statement of the case.  The Veteran and 
his representative must be afforded an 
opportunity to respond.  If any claim 
remains denied, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


